Citation Nr: 0604436	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include arthritis, claimed as secondary to 
service-connected degenerative arthritis of the thoracolumbar 
spine.

2.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected degenerative arthritis of 
the thoracolumbar spine.

3.  Entitlement to service connection for ulcers, claimed as 
secondary to service-connected degenerative arthritis of the 
thoracolumbar spine.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected degenerative 
arthritis of the thoracolumbar spine.

5.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to service-connected 
degenerative arthritis of the thoracolumbar spine.

6.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis, claimed as secondary to 
service-connected degenerative arthritis of the thoracolumbar 
spine.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from September 1961 to August 1962.

In April 2001, the RO received the veteran's claim of 
entitlement to service connection for a back disorder on a 
direct basis; and claims of entitlement to service connection 
for a right hip disorder, headaches, ulcers, hypertension, a 
cardiovascular disorder and a bilateral knee disorder, all 
claimed as secondary to the back disability.  In the above-
referenced June 2002 rating decision, the RO denied the 
claims.  The veteran initiated an appeal of this decision and 
requested de novo review of his claim by a Decision Review 
Officer (DRO).  The DRO issued a statement of the case (SOC) 
in November 2002 that continued the previous denial of the 
claims.  The veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in December 
2002.



In December 2003, the Board remanded the issue of entitlement 
to service connection for a back disorder to the RO for 
further evidentiary development.  The secondary service 
connection issues listed above were determined to be 
inextricably intertwined with the back issue and were also 
remanded.  

After development requested in the Board's remand was 
accomplished, the RO issued a rating decision in December 
2004, granting service connection for degenerative arthritis 
of the thoracolumbar spine.  The RO prepared a supplemental 
statement of the case (SSOC) that continued the previous 
denials with respect to the issues of entitlement to service 
connection for bilateral knee disorders, a right hip 
disorder, headaches, hypertension, a cardiovascular disorder 
and ulcers, all claimed as secondary to the low back 
disorder.  The veteran's VA claims folder was returned to the 
Board. 

The Board remanded the secondary service connection claims in 
April 2005 in order to obtain a nexus opinion.  This was 
accomplished.  In October 2005, the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
which continued to deny the veteran's secondary service 
connection claims.  The veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

As noted above, in a December 2004 rating decision the RO 
granted service connection for degenerative arthritis of the 
thoracolumbar spine; a 20 percent disability rating was 
assigned, effective April 24, 2001.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected degenerative arthritis of the thoracolumbar 
spine and his currently diagnosed right hip osteoarthritis.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected degenerative arthritis of the thoracolumbar 
spine and his currently diagnosed headaches.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected degenerative arthritis of the thoracolumbar 
spine and his currently diagnosed stomach ulcers.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected degenerative arthritis of the thoracolumbar 
spine and his currently diagnosed hypertension.

5.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected degenerative arthritis of the thoracolumbar 
spine and his currently diagnosed coronary artery disease 
status post myocardial infarction.

6.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected degenerative arthritis of the thoracolumbar 
spine and his currently diagnosed arthritis of the bilateral 
knees.


CONCLUSIONS OF LAW

1.  Right hip osteoarthritis is not proximately due to nor is 
the result of degenerative arthritis of the thoracolumbar 
spine.  38 C.F.R. §3.310 (2005).

2.  Headaches are not proximately due to nor are the result 
of degenerative arthritis of the thoracolumbar spine.  
38 C.F.R. §3.310 (2005).

3.  Stomach ulcers are not proximately due to nor are the 
result of degenerative arthritis of the thoracolumbar spine.  
38 C.F.R. §3.310 (2005).

4.  Hypertension is not proximately due to nor is the result 
of degenerative arthritis of the thoracolumbar spine.  
38 C.F.R. §3.310 (2005).

5.  Coronary artery disease status post myocardial infarction 
is not proximately due to nor is the result of degenerative 
arthritis of the thoracolumbar spine.  38 C.F.R. §3.310 
(2005).

6.  Arthritis of the bilateral knees is not proximately due 
to nor is the result of degenerative arthritis of the 
thoracolumbar spine.  38 C.F.R. §3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because all six issues on appeal involve the application of 
identical law to virtually identical facts, for the sake of 
brevity the Board will address them together.

The Board initially observes that there is no indication that 
the veteran seeks service connection for any of the six 
claimed disabilities on the basis that that were directly 
incurred in his military service.  Nor does the evidence of 
record, including the veteran's service medical records, so 
suggest.  These claims will therefore not be considered on a 
direct basis.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the November 2002 
SOC.  Specifically, the November 2002 SOC detailed the 
evidentiary requirements for secondary service connection 
claims pursuant to 38 C.F.R. § 3.310 (2005). 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated June 
15, 2001, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised in the 
June 2001 VCAA letter that in order to prove his claims for 
secondary service connection, he needed evidence of "a 
relationship between your claimed condition and your claimed 
service-connected condition."  The June 2001 VCAA letter 
added that VA would make reasonable efforts to help him 
obtain such things as medical records, employment records, or 
records from other Federal agencies.  

Moreover, subsequent to the Board's December 2003 remand, the 
AMC sent the veteran an additional VCAA letter dated January 
30, 2004.  The January 2004 VCAA letter detailed that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including records from VA outpatient clinics 
and the Social Security Administration.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records as long as he 
completed a release form for such.  

In both letters, the veteran was asked to complete and return 
VA Form 21-4142, Authorization and Consent to Release 
Information for the release of private records.  The January 
2004 VCAA letter stressed to the veteran: "you must give us 
enough information about these records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis in original].  The veteran 
was also advised in the January 2004 VCAA letter that a 
medical examination was being scheduled for his claims and 
that he would be notified at a later time as to when and 
where to report.

Finally, the Board notes that the January 2004 VCAA letter 
specifically requested of the veteran: "Please submit any 
additional evidence to help substantiate your appeal."  The 
Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Review of the 
record reveals that the veteran was provided with notice of 
the VCAA prior to the initial adjudication of his claims, 
which was by rating decision in June 2002.  The veteran was 
provided with additional VCAA notice through the January 2004 
VCAA letter, and his claims were readjudicated in the October 
2005 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claims on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of private and VA 
medical treatment of the veteran, which will be discussed 
below.  Additionally, the veteran was provided a VA 
examination in April 2002.  The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions.  Pursuant to the Board's April 2005 
remand, the veteran's claims folder was referred for a 
medical nexus opinion in May 2005.  That opinion is 
associated with the claims folder and will be discussed 
below.

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
veteran declined the option of a personal hearing on his 
December 2002 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Board notes as an initial matter that all six claims on 
appeal have satisfied Wallin elements (1) and (2).  
Specifically, with respect to Wallin element (1), medical 
evidence of a current disability, competent diagnoses of the 
following disabilities are of record: right hip 
osteoarthritis, headaches, stomach ulcers, hypertension, 
coronary artery disease status post myocardial infarction and 
arthritis of the bilateral knees.  Accordingly, Wallin 
element (1) is satisfied for all of the claims.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
degenerative arthritis of the thoracolumbar spine.  Wallin 
element (2) is accordingly satisfied for all of the claims.  
[The Board observes in passing that there are no other 
service-connected disabilities.]

Therefore, the heart of the analysis will focus on crucial 
Wallin element (3), medical nexus.  The Board notes that with 
respect to Wallin element (3), the question presented, i.e. 
the relationship, if any, between the veteran's claimed 
disabilities and his service-connected back disability, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

For reasons expressed immediately below, the Board has 
concluded that the competent medical evidence of record 
indicates that there is no relationship between the veteran's 
right hip osteoarthritis, headaches, stomach ulcers, 
hypertension, cardiovascular disorder or arthritis of the 
bilateral knees and his service-connected back condition.  

Specifically, the May 2005 VA examiner found with respect to 
the veteran's right hip osteoarthritis that "there is no 
relationship between his back arthritis and development of 
arthritis in his right hip joint."  Instead, the May 2005 VA 
examiner felt that the veteran's development of arthritis in 
right hip joint was "most likely on the basis of poor 
genetic constitution of collagen and cartilage or repeated 
traumatic injuries during the post service years of which we 
have very little information."

With respect to the veteran's headaches, the May 2005 VA 
examiner stated that "osteoarthritis of the lumbosacral 
spine does not lead to persistent headaches.  There is no 
relationship whatsoever."  Instead, the examiner noted that 
the headaches are a result of sinuses, anxiety and tension or 
arthritic changes in the cervical spine [none of which are 
service connected].

With respect to the veteran's stomach ulcers, the May 2005 VA 
examiner noted that such "is related to personality, hyper 
nervousness, excitation type. . . . so lumbosacral spine 
arthritis does not lead to the development of stomach 
ulcers."  The examiner also noted that stomach ulcers can 
result from ingestion of steroidal anti-inflammatory 
drugs/medications, but "there is no evidence in the file for 
such a thing."

With respect to the veteran's hypertension, the May 2005 VA 
examiner noted: "It is most likely the veteran's "hyper-
personality, worries and nervous type of personality, which 
is giving him hypertension."  The examiner did note that 
pyelonephritis could lead to hypertension, which the veteran 
did have subsequent to his back injury.  However, the 
examiner did not find any evidence of hypertension during the 
veteran's treatment of pyelonephritis, so he could not make 
that association.

With respect to the veteran's coronary artery disease, the 
May 2005 VA examiner noted that it was a result of 
"anesthesia or joint replacement" during the veteran's 
right hip surgery, not a result of the veteran's service-
connected back disability.

Finally, with respect to the veteran's bilateral arthritis of 
the knees, the May 2005 VA examiner noted that such 
"developed independently as a result of poor genetic makeup 
of cartilaginous tissue of the joint cartilage that is 
collagen and articular cartilage." 

There is no evidence to the contrary.  To the extent that the 
veteran himself believes that there is a medical nexus 
between his current right hip, headache, ulcer, hypertension, 
cardiovascular and bilateral knee problems and his service-
connected back disability, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's claims by him are not competent medical evidence 
and do not serve to establish a medical nexus.  

The Board does not doubt the veteran's sincerity in pursuing 
these claims.  However, his own opinions are outweighed by 
the competent medical evidence of record.  See Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus].  The veteran was 
accorded ample opportunity to secure and present medical 
nexus evidence in his favor; he did not do so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].

Accordingly, Wallin element (3) has not been met, and all of 
the veteran's claims fail on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
right hip osteoarthritis, headaches, stomach ulcers, 
hypertension, cardiovascular disorder and a bilateral knee 
disorder on a secondary basis.  Therefore, contrary to the 
assertions of the veteran, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for a right hip 
osteoarthritis, claimed as secondary to a service-connected 
degenerative arthritis of the thoracolumbar spine, is denied.

Entitlement to service connection for headaches, claimed as 
secondary to service-connected degenerative arthritis of the 
thoracolumbar spine, is denied.

Entitlement to service connection for ulcers, claimed as 
secondary to service-connected degenerative arthritis of the 
thoracolumbar spine, is denied.

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected degenerative arthritis of 
the thoracolumbar spine, is denied.

Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to service-connected 
degenerative arthritis of the thoracolumbar spine, is denied.

Entitlement to service connection for bilateral knee 
arthritis, claimed as secondary to service-connected 
degenerative arthritis of the thoracolumbar spine, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


